A.kohkr, J.,
delivered the opinion of the Court.
The parol evidence offered of a sale of a pew was inadmissible, because it would have established a contract different from that contained in the lost memorandum. No parol evidence is admissible to add to, or vary the memorandum. In the second prayer submitted to the consideration of the Court below, no point is raised on the sufficiency of the memorandum of sale, except that it is objected that the witness, being one of the corporation, could not act as agent. As it regards the memorandum, the contents of which have been offered in evidence, we shall not express an opinion, but confine ourselves to the particular point raised. We think there can be no question of the right of a corporation to employ one of its members as an agent, and of course, no want of legal competency existed in such member to be an agent. He cannot be considered in the impossible, and therefore absurd position, as has been urged, as agent for himself; but must be viewed as acting in his individual capacity for a corporation. And if the corporation *230could constitute him their agent, there is nothing in his peculiar relation to it, which would disable him from being (within the meaning of the statute) an agent for the purchaser also, for his interest being a corporate interest, could not disqualify him from acting in this latter capacity. Nor do we deem it necessary that the plaintiffs should have offered evidence of their right and title to the pew to enable them to recover.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.